 



Exhibit 10.31
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 3rd,
2005 between Maximum Performance Group, Inc., formerly known as MPG Acquisition
Corporation, a Delaware corporation (the “Company”), and Leonard Pisano
(“Executive”).
W I T N E S S E T H:
     WHEREAS, Maximum Performance Group, Inc., a Delaware corporation (“MPG”),
has been merged with and into the Company, pursuant to the terms of a certain
Agreement and Plan of Merger dated as of April 29, 2005 (the “Merger
Agreement”), among Electric City Corp. (“ELC”), the Company, MPG, Executive and
the other stockholders of MPG; and
     WHEREAS, the Company desires to retain the services of Executive and
Executive desires to be employed by the Company, on and subject to the terms and
conditions of this Agreement;
     NOW, THEREFORE, the Company and Executive agree as follows:
     1. Employment and Duties. The Company agrees to employ the Executive as
President of the Company and the executive shall also hold the role of Chief
Operating Officer of ELC and the Executive agrees to be employed by the Company,
on and subject to the terms of this Agreement. The Executive shall report to and
be subject to the authority and direction of the Chief Executive Officer of ELC
and the Board of Directors of the Company, shall have responsibility for
managing the Company, and shall have such other responsibilities as may from
time to time be reasonably prescribed by the Chief Executive Officer of ELC and
Board of Directors of the Company, which shall include but not be limited to
overseeing integration and operations of the MPG business as acquired. The
Executive agrees to perform such duties as may be assigned by the Chief
Executive Officer of ELC and the Board of Directors of the Company, to devote
his full working time to the business of the Company and ELC, and to use his
best efforts to advance the interests of the Company and ELC. Executive agrees
not to engage in any other gainful occupation during the term of this Agreement
and any other Board memberships without the prior written approval of the CEO of
ELC.
     2. Term. The Company’s employment of the Executive under this Agreement
shall commence on the date hereof (the “Commencement Date”), and expire on the
day preceding the third anniversary of the Commencement Date unless terminated
earlier according to the terms of this Agreement (the date of termination being
referred to herein as the “Expiration Date”). Executive’s obligations and the
Company’s rights under Sections 6, 7 and 8 shall survive the expiration of the
term of this Agreement.
     3. Compensation. During the term of this Agreement, Executive shall be paid
a gross salary (the “Salary”) at the annual rate of $225,000 as compensation for
all services to the Company and ELC. Such Salary shall be payable in 24 equal
installments in accordance with the Company’s regular payroll practices for
salaried employees. The Company shall review Executive’s compensation on an
annual basis and give consideration to whether any increase is warranted, in the
Company’s sole discretion, provided that during the term of this agreement, the
Company will consider structures of compensation for other senior management of
the Company in making any adjustments to the Executive’s compensation.
Additionally, the Company shall reimburse Executive for all reasonable expenses
incurred

 



--------------------------------------------------------------------------------



 



by him in the course of performing his duties under this Agreement, consistent
with the Company’s policies in effect from time to time with respect to
reimbursement of business expenses, and subject to Executive’s submission of
appropriate expense reimbursement requests and supporting documentation.
Automobile Allowance. During the term of this Agreement, Executive shall be
entitled to an automobile allowance of $500.00 per month.
Bonus. The Company shall establish an annual bonus plan of which certain senior
executives of ELC shall be eligible to participate, which annual bonus plan
shall comprise a calendar year (the “Plan Year”). Executive will be eligible to
participate in such annual bonus plan during the term of this Agreement with
goals (the “Annual Goals”) established and approved by the Compensation
Committee of the Board of Directors of ELC and subject to approval of the Board
of Directors of ELC. The goals that shall serve as the basis of evaluation for
any payments awarded pursuant to the Company’s annual bonus plan shall be
established and approved by the Compensation Committee of the Board of Directors
of ELC and approved by the Board of Directors of ELC. At the conclusion of the
Plan Year, the Compensation Committee of the Board of Directors of ELC shall
determine the level of success achieved by Executive against the Annual Goals
and recommend the amount of the annual bonus plan payment to the Board of
Directors of ELC. If Executive’s employment is terminated for reasons other than
Due Cause or his voluntary resignation, he will be entitled to receive any bonus
earned up to the date of termination as reasonably determined by the
Compensation Committee of ELC. All payments related to the annual bonus plan are
subject to the prior approval by the Board of Directors of ELC. It is expected
that the Executive’s goals will be based primarily upon the financial targets
established for the “earn out” provisions of the Acquisition and will include a
smaller portion tied to the larger performance of ELC.
Profitability Bonus. Notwithstanding other Bonus plans that may be put in place
by the Company, the Executive shall be entitled to a one-time bonus which shall
be awarded upon achievement by the Company of two consecutive calendar quarter
periods of positive EBITDA in accordance with GAAP. The amount of such
Profitability Bonus shall be $50,000, which shall be paid to the Executive as
soon as the Chief Executive Officer of ELC determines is reasonably practical
for balance sheet considerations.
Board Observation Rights. The Executive shall have the right to attend each
board meeting of ELC as an observer during his employment with the Company
during the term of this Agreement. The Executive will not be a member of the
board of directors of ELC and shall not have board voting rights.
Stock Options. The Executive is hereby granted stock options (the “Stock
Options”) to purchase Four-Hundred and Seventy Five Thousand (475,000) shares of
ELC’s common stock at a price per share that is equal to the greater of (X) the
closing price per share of the ELC’s common stock on the Effective Date (the
“Exercise Price”), or (Y) $1.00 per share. Such Stock Options shall vest in
accordance with the following schedule:

  •   Upon execution of this Agreement and the start of employment with the
Company, Executive shall become immediately vested in Stock Options to purchase
Seventy-Five Thousand (75,000) shares of the Company’s common stock at the
Exercise Price;     •   On the first anniversary of this Agreement, so long as
Executive is employed by the Company as its President on such date, Executive
shall become immediately vested in Stock Options to purchase One-Hundred
Thirty-Three Thousand Three-Hundred Thirty-Four (133,334) shares of the
Company’s common stock at the Exercise Price;

 



--------------------------------------------------------------------------------



 



  •   On the first anniversary of this Agreement, so long as Executive is
employed by the Company as its President on such date, Executive shall become
immediately vested in Stock Options to purchase One-Hundred Thirty-Three
Thousand Three-Hundred Thirty-Three (133,333) shares of the Company’s common
stock at the Exercise Price;     •   On the third anniversary of this Agreement,
so long as Executive is employed by the Company as its President on such date,
Executive shall become immediately vested in Stock Options to purchase
One-Hundred Thirty-Three Thousand Three-Hundred Thirty-Three (133,333) shares of
the Company’s common stock at the Exercise Price.

Registration Rights. Executive shall have piggy-back registration rights for all
shares of ELC’s common stock obtained through the exercise of any Stock Options
granted pursuant to this Section 3 for any registration statement filed by ELC
with the Securities and Exchange Commission, except that Executive agrees to
waive his registration rights for any registration undertaken at the request of,
or registration that includes, the holders of the Company’s Convertible
Preferred Stock and/or the rights of any other holders of the Company’s
preferred stock to the extent that such waiver is requested by such holders. In
addition, Executive agrees that his registration rights shall be subject to
underwriter cutbacks as may be requested by an underwriter with respect to a
registration of the Company’s common stock. The Company shall bear the cost of
registering the shares pursuant to this Section 3.
Sale of Assets: Change in Control. For all purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred when (i) ELC is merged or
consolidated with another entity which is not then controlled by ELC and, as a
result, such merger or consolidation results in at least fifty-one percent (51%)
or greater of ELC’s common stock being controlled or owned by another entity, or
(ii) a majority of the ELC’s assets are sold or otherwise transferred to another
entity that is not then controlled by or affiliated with ELC. Upon the
occurrence of a Change in Control, the Stock Options granted pursuant to this
Section 3 shall be automatically and immediately vested and become exercisable
by Executive subject to the terms of this Agreement.
Terms Governing Stock Options. Unless otherwise provided herein, the terms of
the Stock Options granted pursuant to this Section 3 shall be governed in
accordance with the provisions of ELC’s 2001 Employee Stock Incentive Plan. The
Stock Options issued pursuant to this agreement shall be incentive stock options
to the extent permitted by law and the terms of the Plan, and the balance shall
be non-qualified options. If Executive’ employment with the Company is
terminated for “Due Cause” (as hereinafter defined) or a voluntary resignation,
such Stock Options not vested as of such termination date shall terminate. If
Executive’ employment with the Company is terminated for reasons other than Due
Cause (except voluntary resignation), then any Stock Options vested as of such
date shall survive under the terms of this Agreement and any unvested Stock
Options as of such date shall then vest pursuant to the terms of this Section 3.
All granted but unexercised Stock Options shall terminate upon the earlier of
(i) ten years from the Effective Date of this agreement, or (ii) one (1) year
from the date of termination of the Executive’s employment with the Company.
     4. Benefits. During the term of this Agreement, Executive shall be entitled
to participate in and receive all benefits generally provided to its senior
executives by the Company and ELC from time to time.

 



--------------------------------------------------------------------------------



 



     5. Disability; Death; Resignation; Termination for Due Cause.
     (a) Termination For Disability. In the event that, during the term of this
Agreement, Executive shall experience a physical or mental disability which
impairs his ability to perform in his usual manner his duties hereunder for a
period of 180 consecutive days or for a total of 180 days in any period of
twelve consecutive months, then the Company, in its sole discretion, may
terminate this Agreement and the Executive’s employment upon not less than five
(5) days written notice to the Executive. In such event, Executive shall be
entitled to receive any unpaid portion of his Salary earned up to the date when
such termination becomes effective. From and after the date when such
termination becomes effective, the Company shall have no further obligation to
provide to Executive any benefits pursuant to this Agreement or which may
otherwise be provided to its employees (but without prejudice to Executive’s
COBRA rights or to any benefits which may be granted to Executive under any
other agreement between Executive and the Company).
     All questions under this Section 5(a) as to the existence, commencement,
extent and duration of the disability of Executive shall be determined by a
licensed physician selected by the Company; provided, however, that if Executive
contests the determination of the physician designated by the Company, then all
such questions shall be resolved by the majority opinion or vote of three
physicians, one of whom shall be selected by Executive, one of whom shall be
selected by the Company and the third of which shall be selected by the two
physicians so selected by Executive and the Company. The conclusions of such
majority shall be binding on both parties hereto. Executive shall submit to such
medical examinations as the Company (or such examining physician(s)) may
reasonably request in order to determine the existence, commencement, extent and
duration of any purported disability for purposes hereof.
     (b) Death. In the event of the Executive’s death, this Agreement and the
Executive’s employment shall terminate upon the date of death. In such event,
Executive’s estate shall be entitled to receive any unpaid portion of his Salary
earned up to the date of death. From and after the date of death, the Company
shall have no further obligation to provide to any benefits pursuant to this
Agreement or which may otherwise be provided to its employees, (but without
prejudice to COBRA rights applicable to Executive’s spouse or dependents or to
any benefits which may be granted to Executive or his spouse or dependents under
any other agreement between Executive and the Company), and except that the
Executive’s designated beneficiary (or, in the absence of a designated
beneficiary, the Executive’s estate) shall be entitled to receive any benefits
payable as a result of the Executive’s death under the terms of the Company’s
employee benefit plans, if any.
     (c) Resignation. If the Executive’s employment is terminated by reason of
Executive’s voluntary resignation, this Agreement and all of the Company’s
obligations hereunder and Executive’s employment by the Company shall terminate
on the date when such resignation becomes effective (but without prejudice to
Executive’s COBRA rights or to any benefits which may be granted to Executive
under any other agreement between Executive and the Company). Notwithstanding
the foregoing, the Executive’s obligations and the Company’s rights under
Sections 6, 7 and 8 shall survive the termination of this Agreement.

 



--------------------------------------------------------------------------------



 



     (d) Termination for Due Cause. The Company shall have the right to
terminate this Agreement and the Executive’s employment for “Due Cause” (as
defined below) by giving the Executive written notice of such termination, and
upon any such termination Executive’s employment and all of the Company’s
obligations hereunder shall immediately terminate. As used in this section, “Due
Cause” shall mean any of
     (i) conduct by the Executive that is materially inconsistent with or
violates the terms hereof;
     (ii) failure by the Executive to perform any material and substantial
duties to the Company, which failure is not cured within 15 days after written
notice thereof is provided by the Company to the Executive;
     (iii) Executive’s conviction of or plea of nolo contendre to of a felony
charge;
     (iv) misappropriation of Company property by Executive or any act of
dishonesty by Executive directed at the Company or acting on behalf of the
Company;
     (v) violation of the Company’s drug and alcohol policy;
     (vi) any conduct, action or behavior by Executive that has a material
adverse effect on the reputation of the Company, its business, customers,
employees, prospects, name, reputation or goodwill, or Executive’s reputation,
or that is not befitting of a senior executive of the Company; or
     (v) Executive’s commission of an act of moral turpitude.
     (vi) Executive’s continued and ongoing failure to perform at a minimum
industry standard level for any similar executive leading to a determination of
material incompetence as determined by the Board of Directors.
Notwithstanding the termination of Executive’s Employment and this Agreement
pursuant to this Section 5(d), the Executive’s obligations and the Company’s
rights under Sections 6, 7 and 8 shall survive such termination.
     (e) Termination/Modifications without Due Cause. In addition, at all times
the Company shall have the right to terminate the Executive’s employment without
any reason. While the Executive’s titles and responsibilities have been
established herein based upon the current structure and needs of ELC and the
Company, they may be modified from time to time due to changing needs of ELC,
modifications to corporate structure and any other commercially reasonable needs
as determined by the CEO and the Board of the Company. In the event that the
Company terminates the Executive’s employment for any reason other than for Due
Cause or Executive’s disability or Executive’s death, or, modifies the
Executive’s role for any reason other than Due Cause, the Company shall continue
to pay Executive’s Salary and provide the other benefits due to Executive
hereunder through the third anniversary of the date hereof.

 



--------------------------------------------------------------------------------



 



     6. Non-Competition Covenant.
     (a) Executive’s Agreements. For purposes of Sections 6 and 7 of this
Agreement, the term “Company” shall also refer to and include MPG. Executive
acknowledges and agrees that Executive possesses skills and experience
qualifying him for employment in other fields, and that the restrictions and
limitations imposed on Executive below will not unduly impair his ability to
earn a living if his employment with the Company is terminated. Further,
Executive hereby acknowledges and agrees that the Company’s products are sold
throughout the United States. Accordingly, Executive agrees that the geographic
limitations and restrictions contained in the non-competition covenant set forth
below are reasonable and necessary to protect the market share and business
interests of the Company and its affiliates.
     (b) Non-Compete Covenant. Executive agrees that during the term of his
employment by the Company, and for a period of two (2) years thereafter,
Executive shall not, directly or indirectly, engage in, own, be employed by,
become involved or affiliated with, render services to or in any manner provide
services to any business or enterprise which is competitive with the business of
the Company or of ELC or of any other subsidiary of ELC (each, a “Company
Affiliate”). Nor shall Executive, during such period, interfere with, or attempt
to interfere with the relationship between the Company, or of any Company
Affiliate and any of its customers, suppliers, clients, employees or
consultants, whether by solicitation or otherwise, whether alone or as a
partner, officer, director, shareholder, employee, consultant or independent
contractor of any other entity. Notwithstanding the foregoing, solely as a
passive investor, Executive may own or invest in interests in a company or
entity which competes with the Company or a Company Affiliate, if such ownership
or investment is solely in securities which are traded on any national or
international securities exchange and does not at any time equal or exceed five
percent (5%) or more of any class of outstanding securities of such company or
entity.
     7 Confidentiality Covenant.
     (a) Confidential Information. Executive recognizes and acknowledges that,
by virtue of and in the course of his employment with the Company, Executive
shall come into contact with, be exposed to, learn about, discover, develop,
generate or contribute to trade secrets, proprietary information or other
Confidential Information. For the purposes of this Agreement, the term
“Confidential Information” means all information or data at any time in the
possession of or accessible to Executive relating to the business and affairs of
the Company or a Company Affiliate and not generally known outside of the
Company or the Company Affiliates, whether or not the Company or a Company
Affiliate invokes special measures to protect such information or data, and
shall include, without limitation, the Company’s and the Company Affiliates’
data, designs, compilations of information, apparatus, computer programs,
identity of suppliers, identity of customers, customer requirements, cost or
price data, research data, business plans, marketing or sales plans and
information, financial data, salary and wage information, policies and
procedures, manufacturing and sales know-how and any other information that
proprietary to or a trade secret of the Company or any Company Affiliate,
whether or not such information is considered a trade secret within the meaning
of applicable law. All Confidential Information, in whatever form it may exist,
whether in Executive’s memory or in some physical or electronic or computerized
form, is and shall be the sole and exclusive property of the Company and the
Company Affiliates. The rights and protections granted herein with respect to
Confidential Information are in addition to the rights, remedies and protections
afforded to the Company under any applicable law, statute or regulation.

 



--------------------------------------------------------------------------------



 



     (b) Agreement Not To Disseminate Confidential Information. Executive agrees
that he will not, at any time or in any manner, either directly or indirectly,
publish, communicate or otherwise reveal to any person or entity, or use for any
purpose whatsoever, except as may be necessary in the course of performing his
obligations to the Company, or as may be required by applicable law, statute or
regulation, any Confidential Information. Executive further agrees to notify the
Company before disclosing any Confidential Information under compulsion of law
and to cooperate with the Company in deciding the substance and manner of such
disclosure. Executive hereby specifically agrees that all Confidential
Information is valuable, material and significantly affects the effective and
successful conduct of the Company’s and the Company Affiliates’ businesses and
related good will.
     (c) Public Information. Notwithstanding the foregoing, the confidentiality
obligations set forth above shall not apply to any information that now is or
hereafter becomes generally known to the public (other than as a result of a
breach of this Agreement or a similar agreement under which the Company or a
Company Affiliate has rights).
     (d) Protection of Confidential Information. Executive will take all
necessary steps and precautions to protect any Confidential Information. Upon
termination of Executive’s employment with the Company or upon the Company’s
written request, Executive shall promptly turn over to the Company any and all
correspondence, notes, agreements, memoranda, computer disks and tapes,
documents and other media and other property of the Company in Executive’s
control containing or reflecting Confidential, Information, keeping no copies or
extracts.
     (e) Remedies. Executive agrees that money damages may not constitute an
adequate remedy for the violation by Executive of either Section 6 or Section 7
of this Agreement, and any such violation by Executive is likely to cause
irreparable damage to the Company and that such damages would be difficult to
determine. Accordingly, in the event of any such violation or any threatened
violation of Section 6 or Section 7 of this Agreement, in addition to all other
legal and equitable remedies available to the Company, the Company shall be
entitled to injunctive relief, both temporary and permanent, without bond, to
enforce the provisions of such Sections. The non-prevailing party in any final,
unappealable decision regarding enforcement of Section 6 or Section 7 of this
Agreement shall be responsible for and indemnify the prevailing party for all
reasonable legal fees, court costs and related expenses incurred by such
prevailing party in seeking enforcement.
     8. Inventions and Discoveries. All discoveries, inventions, processes,
methods and improvements, conceived, developed, or otherwise made by Executive,
alone or with others, at any time while he is employed by the Company or any
Company Affiliate, and which
     (i) in any way relates to the Company’s present or proposed business or
products, or
     (ii) in any way relates to the Company’s actual or demonstrably anticipated
research or development, or
     (iii) results from work performed by Executive for the Company,
whether or not patentable or subject to copyright protection, and whether or not
reduced to tangible form or practice (“Developments”), shall be the sole
property of the Company. Executive hereby assigns to the Company all proprietary
right, title and interest of Executive throughout the world in and to all
Developments. Executive hereby agrees that the Developments constitute works
made for hire under the patent and copyright laws of the United States of
America.

 



--------------------------------------------------------------------------------



 



     9. Court Authorized to Modify Covenants. If a court or other body of
authority and competent jurisdiction determines that the covenants contained in
Sections 6 and/or 7 of this Agreement are unenforceable, in whole or in part,
due to the duration or geographic scope of the restrictions or limitations
imposed therein or for any other reason, then such court or other body of
authority is hereby authorized and directed by the Company and the Executive to
make such modifications to Sections 6 and/or 7 as are necessary to render said
covenants enforceable to the maximum extent permitted under applicable law.
     10. Miscellaneous Provisions.
     (a) Governing Law. This Agreement has been executed and delivered in the
State of Illinois and its validity, interpretation and enforcement shall be
governed by and it shall be construed in accordance with the internal laws (as
opposed to conflicts of laws) and decisions of the State of Illinois.
     (b) Severability. Subject to the provisions of Section 9 above, if any
provision of this Agreement shall be held to be invalid by reason of the
operation of any applicable law, or by reason of the interpretation placed
thereon by any court or other governmental body, (i) this Agreement shall be
construed as not containing such provision and a substitute provision shall be
inserted therefore by such court or other governmental body which effectuates to
the maximum extent permitted by law the intent of the parties hereto, (ii) such
provision and the replacement thereof shall not affect the validity of any other
provision hereof, and (iii) any and all other provisions hereof which otherwise
are lawful and valid shall remain in full force and effect.
     (c) No Waiver. The failure of the Company to assert any of its rights under
this Agreement or the delay or partial enforcement of any of its rights
hereunder shall not operate or be construed as a waiver of any breach of this
Agreement, except as such waiver may be expressly set forth in writing and
signed by the Company. The waiver by the Company of any breach of any provision
of this Agreement shall not be construed as a waiver of any subsequent breach,
whether of the same or of a different character.
     (d) Notices. All notices, demands and other communications which may or are
required to be given hereunder or with respect hereto shall be in writing, shall
be given either by personal delivery or by recognized overnight delivery
service, and shall be deemed to have been given or made when personally
delivered, addressed as follows:

     
If to the Company to:
  Maximum Performance Group
 
  C/o Electric City Corporation
 
  1280 Landmeier Road
 
  Elk Grove Village, Illinois 60007
 
  Attn: Chief Financial Officer

or to such other address as the Company may from time to time designate to the
Executive in accordance with this section.

             
 
            If to the Executive to:   Mr. Leonard Pisano    
 
                     
 
                     
 
           
 
  Telephone:        
 
           

 



--------------------------------------------------------------------------------



 



or to such other address as the Executive may from time to time designate to the
Company in accordance with this section.
     (e) Modification. This Agreement shall not be amended, modified or
supplemented except in writing and signed by the Company and Executive.
     (f) Headings. The paragraph headings and captions used herein are intended
solely for convenience of reference and shall not control or effect the
interpretation, meaning or construction of any provision of this Agreement.
     (g) The parties hereto agree that in the event of any disagreements or
controversies arising from this Agreement or any other agreements between the
Company and Executive relating to the breach, termination or validity thereof or
the past, present and future dealings between the parties, such disagreements
and controversies shall be subject to binding arbitration as arbitrated in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) in Chicago, Illinois before one neutral
arbitrator. Such arbitrator shall be selected by mutual agreement of the parties
within thirty (30) days of written notice of said disagreement or controversy.
If the parties cannot mutually agree to an arbitrator within thirty (30) days,
then the AAA shall designate the arbitrator. Either party may apply to the
arbitrator seeking injunctive relief until the arbitration award is rendered or
the controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such party or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration. The
costs and expenses of the arbitration (excluding attorneys’ fees) shall be paid
by the non-prevailing party or as determined by the arbitrator. This paragraph
shall survive the termination of this Agreement.
[Balance of page intentionally left blank; signature page follows.]

 



--------------------------------------------------------------------------------



 




     IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be
executed as of the date first above written.

              MAXIMUM PERFORMANCE GROUP, INC.
 
       
 
  By:      /s/ John Mitola
 
       
 
  Name:
Title:   John Mitola
President
 
               /s/ Leonard Pisano           Leonard Pisano

 